Title: 11th.
From: Adams, John Quincy
To: 


       Mr. Hilliard entertained us all day, with a couple of Sermons, upon the whole armour of god. The shield, and the helmet, the sword and the arrow, afforded subject for description, and application. The improvements which might result from these two discourses, are wholly concealed to me; that it is the duty of man, to avoid Sin, is a self evident maxim, which needs not the assistance of a preacher for proof; yet it was all Mr. H. aimed to show: how barren must the imagination of a man be, who is reduced to give descriptions of warlike instruments, to fill up a discourse of 20 minutes!
       Charles dined with me at Judge Dana’s.
       The weather was somewhat dull, all day, and in the evening it rained very hard:
       Miss Ellery told me I was vapourish.
      